Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Daquarious Tre’Ron Meadors, Appellant                Appeal from the 5th District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-21-00056-CR        v.                         21F0124-005).     Memorandum Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                         Stevens and Justice Carter* participating.
                                                     *Jack Carter, Retired, Sitting by
                                                     Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgments of the court below. Therefore, we modify the trial court’s judgments by (1) changing
the titles to “Judgment of Conviction” instead of “Judgment of Conviction by Jury,”
(2) changing the “Plea to the Offense” sections to reflect that Appellant pled “Guilty” to both
offenses, and (3) replacing the language indicating that guilt was determined via a “Verdict by
Jury” with language stating that the finding of guilt was made “By the Court.” We further
modify the judgment convicting the Appellant of the second count of aggravated robbery by
deleting the assessment of court costs.    As modified, the judgments of the trial court are
affirmed.
       We note that the appellant, Daquarious Tre’Ron Meadors, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 18, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk